                                   Case 1:17-cv-05447-VSB-SN Document 54-3 Filed 06/17/19 Page 1 of 1
                                                                                          (oE Bilu


                                                $si

                                                                                           tusK.,..


                                                                                            r US'?o
                                                 I

                                                '{s
                                                              ; IITT&TATE VOTS$TARY STATFIMENT



                     Ssinrrso'g
                                                               -7   fi4o'.        Ddtr:
                                                                                                        ir
                                                                             .:

                                                               .As' ?i3".,   6otldnsAles    \gluJ a-:L
                     s)xln$
I

I
                                                                                                                 ofmyownffewdl'
,t


                                          fhe
                                                                                                                  <.e-   p

                                                                                                                 (i          t
     ri
     !
     {
                                                                                            -^tI d-"
      ii
      tl
      t!




           .!

           :i
           1
           I

                i
                ^r




                l
                li
                    ;i
                    :i.


                     'I
                                                                                               Data:
                                                                                                       ol
                                                                                                       ut    I

                         1r
                                   fnmurta" s'$igttu-fl ne:

                                   WitnqxsodHYl

                              t1




                                                                                                                         DEF OOOO25
